July 23, 2013 VIA EDGAR EDGAR Operations Branch Division of Investment Management Filing Desk Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Form N-14 for the Calvert Ultra-Short Income Fund, a series of The Calvert Fund (File No. 333-189509) — Response to Oral Comments and Request for Accelerated Effectiveness Dear Ms. Lithotomos: This letter and Pre-Effective Amendment No. 1 serve as a response to comments received from the staff of the Securities and Exchange Commission (the “SEC”) as conveyed by you via phone on July 15, 2013, pertaining to the registration statement on Form N-14 that was filed by The Calvert Fund (the “Registrant”) on June 21, 2013, relating to the reorganization of (i) Calvert Tax-Free Reserves Money Market Portfolio (“CTFR Portfolio”), a series of Calvert Tax-Free Reserves, (ii) Calvert Money Market Portfolio (“CSIF Portfolio”), a series of Calvert Social Investment Fund, (iii) Calvert First Government Money Market Fund (“Calvert First Government Fund”), a series of First Variable Rate Fund for Government Income, and (iv) Calvert Cash Reserves Institutional Prime Fund (“CCR Prime Fund”), a series of Calvert Cash Reserves (collectively, the “Acquired Funds”), into Calvert Ultra-Short Income Fund (“Ultra-Short Fund”), a series of the Registrant. Where noted, changes, as applicable, have been made to the prospectus/proxy statement and pro forma combining financial information and incorporated into Pre-Effective Amendment No. 1. In addition, the Registrant has replaced “may” with “will” as it relates to increased risk and portfolio duration of Ultra-Short Fund. Furthermore, the filing includes (w) the shareholder data as of the July 22, 2013 record date, (x) the executed consents of the Registrant’s registered independent public accounting firm, (y) an executed opinion and consent of counsel on tax matters, and (z) an executed opinion and consent of counsel as to legality of shares. Capitalized terms used herein have the meaning assigned thereto in Pre-Effective Amendment No. 1 to the registration statement. Pursuant to Rule 461 under the Securities Act, the Registrant and Calvert Distributors, Inc., the Registrant’s principal underwriter, hereby request the accelerationof theeffective date of the registration statement so that it will be effective on July 24, 2013, or as soon thereafter as practicable. Set forth below is each comment and the Registrant’s response thereto. EDGAR Operations Branch July 23, 2013 Page 2 1.
